NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         SEP 29 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-30139

                Plaintiff-Appellee,              D.C. No. 3:13-cr-00042-TMB

 v.
                                                 MEMORANDUM*
PHILLIP DIXON, Jr., a.k.a. Cheddar,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Phillip Dixon, Jr., appeals the district court’s order denying in part his

motion for return of property under Federal Rule of Criminal Procedure 41(g). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dixon claims that the district court erred by denying his motion for the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
return of $8,530. The district court appears to have denied Dixon’s motion, at least

in part, because it presumed that this $8,530 was part of the $25,000 that Dixon

forfeited under the criminal judgment. In fact, the $8,530 that Dixon sought to

have returned was administratively forfeited prior to his criminal proceedings.

Nonetheless, the district did not err by denying Dixon’s motion because the

government has obtained title to the $8,530 and, therefore, Dixon has no claim to

it. See Omidi v. United States, 851 F.3d 859, 861-62 (9th Cir. 2017) (outlining the

administrative forfeiture process). To the extent that Dixon claims that the

government failed to provide him with proper notice of the administrative

forfeiture proceedings or raises any other challenges to the administrative

forfeiture proceedings that he did not raise below, we decline to consider these

claims. See United States v. Gilbert, 807 F.3d 1197, 1201 (9th Cir. 2015) (“As a

general rule, a federal appellate court does not consider an issue not passed upon

below.” (internal quotations omitted)).

      AFFIRMED.




                                          2                                    16-30139